Name: Commission Implementing Regulation (EU) NoÃ 293/2012 of 3Ã April 2012 on monitoring and reporting of data on the registration of new light commercial vehicles pursuant to Regulation (EU) NoÃ 510/2011 of the European Parliament and of the Council Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: land transport;  oil industry;  technology and technical regulations;  communications;  transport policy;  information technology and data processing;  deterioration of the environment;  environmental policy
 Date Published: nan

 4.4.2012 EN Official Journal of the European Union L 98/1 COMMISSION IMPLEMENTING REGULATION (EU) No 293/2012 of 3 April 2012 on monitoring and reporting of data on the registration of new light commercial vehicles pursuant to Regulation (EU) No 510/2011 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 510/2011 of the European Parliament and of the Council of 11 May 2011 setting emission performance standards for new light commercial vehicles as part of the Unions integrated approach to reduce CO2 emissions from light-duty vehicles (1), and in particular the first subparagraph of Article 8(9) thereof, Whereas: (1) In accordance with Article 8 of Regulation (EU) No 510/2011, Member States must every year record and transmit certain data to the Commission about new light commercial vehicles registered in their territory in the previous year. As those data are to serve as the basis for determining the specific CO2 emissions target for manufacturers of new light commercial vehicles and for the assessment of whether manufacturers comply with those targets, it is necessary to harmonise the rules on the collection and reporting of those data. (2) To allow for the future inclusion in Regulation (EU) No 510/2011 of vehicles in categories M2 and N2 in accordance with Article 13(2) of that Regulation, data for those categories of vehicles should be recorded and transmitted to the Commission. (3) In order to assess fully whether each manufacturer complies with its specific CO2 emissions target established pursuant to Regulation (EU) No 510/2011 and to gain the necessary experience from the application of that Regulation, the Commission needs detailed data at manufacturer level for each vehicle series defined by type, variant and version. Member States should therefore ensure that such data are recorded and transmitted to the Commission together with the aggregated data in accordance with Article 8(2) of that Regulation. (4) Pursuant to Articles 18 and 26 of Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (2), a manufacturer must ensure that each new light commercial vehicle placed on the market in the Union is accompanied by a valid certificate of conformity and a Member State may not register such a vehicle unless it is accompanied by such a certificate of conformity. Therefore, the certificate of conformity should be the primary source for the information that the Member States are required to record, make available to manufacturers pursuant to Article 8(1) of Regulation (EU) No 510/2011 and report to the Commission. In certain justified cases, Member States may also use information from sources other than the certificate of conformity, provided that the accuracy of those sources is equivalent to the certificate of conformity and, where necessary, that the Member States concerned put measures in place to guarantee that accuracy. (5) The data on the registration of new light commercial vehicles should be accurate and should be processed effectively for the purpose of establishing the specific emissions target in accordance with Article 4 of Regulation (EU) No 510/2011. Manufacturers should therefore provide the Commission with up-to-date information on the manufacturers names that are used on the certificates of conformity in the different Member States of registration. That information will enable the Commission to provide the Member States with an up-dated list of designated manufacturers names which should be used for the purpose of data reporting. (6) Member States should record and report information about newly registered vehicles that are designed to use alternative fuels. In order to allow the Commission to take into account reductions to the specific emissions target due to the use of ethanol (E85) fuel in accordance with Article 6 of Regulation (EU) No 510/2011, Member States should provide the Commission with the necessary information, including the proportion of filling stations in their territory and, where applicable, the total number of those which provide ethanol (E85) fuel meeting the sustainability criteria set out in Directive 2009/28/EC of the European Parliament and of the Council of 23 April 2009 on the promotion of the use of energy from renewable sources and amending and subsequently repealing Directives 2001/77/EC and 2003/30/EC (3), and in Article 7b of Directive 98/70/EC of the European Parliament and of the Council of 13 October 1998 relating to the quality of petrol and diesel fuels and amending Council Directive 93/12/EEC (4). (7) In order to avoid unnecessary data duplication, the information on the number of filling stations in the respective territory of the Member States that supply ethanol (E85) fuel provided in accordance with Article 6 of Commission Regulation (EU) No 1014/2010 of 10 November 2010 on monitoring and reporting of data on the registration of new passenger cars pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (5) should be used for the purposes of Article 6 of Regulation (EU) No 510/2011. (8) Articles 23 and 24 of Directive 2007/46/EC provide for a simplified approval procedure for which it is not required to issue a European certificate of conformity. Member States should monitor the number of vehicles registered under those procedures in order to assess its impact on the monitoring process and the attainment of the Unions average CO2 emissions target for the new light commercial vehicle fleet. (9) The measures provided for in this Implementing Regulation are in accordance with the opinion of the Climate Change Committee, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation sets out the rules for collection and reporting of data on registrations of the following vehicles: (a) light commercial vehicles as referred to in Article 2(1) of Regulation (EU) No 510/2011; (b) vehicles of categories M2 and N2 as referred to in Article 8(10) of that Regulation. Article 2 Definitions For the purposes of this Regulation, the definitions set out in Articles 2 and 3 of Regulation (EU) No 510/2011 as well as the definitions of bi-fuel gas vehicle and flex-fuel ethanol vehicle set out in Article 2 of Commission Regulation (EC) No 692/2008 (6) shall apply. The following definitions shall also apply: (1) type-approval documentation means the documents including the data specified in the third column of the table set out in Annex I to this Regulation; (2) aggregated monitoring data means the aggregated data specified in Section 1 of Part C of Annex II to Regulation (EU) No 510/2011; (3) detailed monitoring data means the detailed data specified in Section 2 of Part C of Annex II to Regulation (EU) No 510/2011 which is disaggregated by manufacturer and vehicle series as defined by the type, variant and version. Article 3 Data transmission The aggregated monitoring data together with the detailed monitoring data shall be transmitted by the Member States via electronic data transfer to the Central Data Repository managed by the European Environmental Agency. Member States shall notify the Commission when the data is transmitted. Article 4 Data sources 1. Member States shall prepare the aggregated monitoring data and the detailed monitoring data based upon information contained in the certificate of conformity or the type-approval documentation of the relevant light commercial vehicle as specified in the table in Annex I to this Regulation. 2. The parameter total number of new registrations in the detailed monitoring data shall be determined from the total number of registration records created in each year which relate to a single vehicle. 3. The parameter category of the vehicle registered in the detailed monitoring data shall be based on the technical characteristics of the vehicle at the time of registration. 4. Where there is more than one name of a manufacturer on the certificate of conformity or type-approval documentation, the Member State shall report the manufacturer of the base vehicle. 5. The CO2 emission values to be reported under the parameter specific emissions of CO2 in the detailed monitoring data shall be taken from the entry combined in the certificate of conformity or the type-approval documentation, except in the case when the entry for weighted combined applies. 6. In reporting the alternative fuel vehicles in the detailed monitoring data, the competent authority shall provide the fuel type and fuel mode as specified in Annex I to this Regulation. 7. In the case of bi-fuel gas or flex-fuel ethanol vehicles, the competent authority shall report the following CO2 emission values under the parameter specific emissions of CO2 (g/km) in the detailed monitoring data: (a) for bi-fuel gas vehicles using petrol and gaseous fuels, the CO2 emissions value for the liquefied petroleum gas (LPG) or natural gas (NG) in accordance with point 2 in Part A of Annex II to Regulation (EU) No 510/2011; (b) for flex-fuel ethanol vehicles using petrol and ethanol (E85) fuel referred to in Article 6 of Regulation (EU) No 510/2011, the CO2 emission value for petrol. In the case of point (b), Member States shall report the petrol value also where the conditions for a reduction set out in Article 6 of Regulation (EU) No 510/2011 are not met. Member States may however also report the E85 value. 8. Where the vehicle is equipped with more than one steering axle or non-steering axle of different widths, the Member State shall report the maximum axle width under the parameter Track width other axle (mm) in the detailed monitoring data. The wheelbase for these vehicles shall be the distance between the outer front and the outer back axles. 9. Where the aggregated monitoring data and the detailed monitoring data are taken from the type-approval documentation, and where those data contain ranges of values, the Member States shall ensure that the reported data provide adequate accuracy, and are in accordance with the data contained in the certificate of conformity. Article 5 Data maintenance and control The Member States shall ensure the maintenance, collection, control, verification and transmission of the aggregated monitoring data and the detailed monitoring data. Article 6 Preparation of data by Member States The detailed monitoring data shall be reported with the precision set out in Annex II. Article 7 Reporting of filling stations supplying ethanol (E85) fuel For the purposes of Article 6 of Regulation (EU) No 510/2011, the information reported pursuant to Article 6 of Regulation (EU) No 1014/2010 shall be used. Article 8 Vehicles not covered by EC type-approval 1. Where light commercial vehicles are subject to national type-approval of small series in accordance with Article 23 of Directive 2007/46/EC or to individual approvals in accordance with Article 24 of that Directive, Member States shall inform the Commission of the respective numbers of such cars registered in their territory. 2. In completing the aggregated monitoring data, the competent authority shall, instead of the name of manufacturer, indicate one of the following: (a) AA-IVA for reporting vehicle types approved individually; (b) AA-NSS for reporting vehicle types approved nationally in small series. Member States may also complete the detailed monitoring data for these vehicles, and shall in that case use the denominations referred to in points (a) and (b). Article 9 List of manufacturers 1. Manufacturers shall notify the Commission without delay and not later than by 1 June 2012 of the names they indicate or intend to indicate on the certificates of conformity. They shall notify the Commission without delay of any changes to that information. New manufacturers entering the market shall notify the Commission without delay of the names they indicate or intend to indicate on the certificates of conformity. 2. In completing the aggregated monitoring data and the detailed monitoring data, the competent authority shall use the names of the manufacturers taken from the list that is to be drawn up by the Commission on the basis of the names notified pursuant to paragraph 1. That list shall be published on the internet for the first time on 1 September 2012 and shall be updated at regular intervals. 3. Where the name of a manufacturer is not included in that list, the competent authority shall use the name on the certificate of conformity or type-approval documentation for the purpose of completing the aggregated monitoring data and the detailed monitoring data. Article 10 Additional information to be provided by manufacturers 1. For the purpose of the notification referred to in the second subparagraph of Article 8(4) of Regulation (EU) No 510/2011, manufacturers shall, at the latest by 1 June 2012, inform the Commission of the relevant name and address of the contact person to whom the notification shall be addressed. The manufacturer shall inform the Commission without delay of any change to the provided data. New manufacturers entering the market shall inform the Commission without delay of their contact details. 2. Where a group of connected undertakings forms a pool, it shall for the purposes of determining the applicability of Article 7(6) of Regulation (EU) No 510/2011 provide evidence to the Commission of the connection between the members of the group in accordance with the criteria laid down in Article 3(2) of that Regulation. Article 11 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 April 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 145, 31.5.2011, p. 1. (2) OJ L 263, 9.10.2007, p. 1. (3) OJ L 140, 5.6.2009, p. 16. (4) OJ L 350, 28.12.1998, p. 58. (5) OJ L 293, 11.11.2010, p. 15. (6) OJ L 199, 28.7.2008, p. 1. ANNEX I DATA SOURCES Parameter Certificate of conformity (Part 1, set out in Annex IX to Directive 2007/46/EC) Type-approval documentation (Directive 2007/46/EC) Manufacturer Section 0.5 Section 0.5 of Part 1 of Annex III Type-approval number Section 0.10(b) Heading of Annex VI Type Section 0.2 Section 0.2 of Part 1 of Annex III Variant Section 0.2 Section 3 of Annex VIII Version Section 0.2 Section 3 of Annex VIII Make Section 0.1 Section 0.1 of Part 1 of Annex III Category of the vehicle type-approved Section 0.4 Section 0.4 of Part 1 of Annex III Mass (kg) Section 13 Section 2.6 of Part 1 of Annex III (1) Technically permissible maximum laden mass (kg) Section 16.1 Section 2.8 of Part 1 of Annex III Footprint  Wheel base (mm) Section 4 Section 2.1 of Part 1 of Annex III (1) Footprint  Track width (mm) Section 30 Section 2.3.1 and 2.3.2 of Part 1 of Annex III (2) Specific emissions of CO2 (g/km) (3) Section 49.1 Section 3 of Annex VIII Fuel type Section 26 Section 3.2.2.1 of Part 1 of Annex III Fuel mode Section 26.1 Section 3.2.2.4 of Part 1 of Annex III Engine capacity (cm3) Section 25 Section 3.2.1.3 of Part 1 of Annex III Electric energy consumption (Wh/km) Section 49.2 (1) In accordance with Article 4(9) of this Regulation. (2) In accordance with Article 4(8) and (9) of this Regulation. (3) In accordance with Article 4(5) of this Regulation. ANNEX II TABLE OF DATA PRECISION The required precision of the detailed monitoring data to be reported in accordance with Article 6 CO2 (g/km) integer Mass (kg) integer Technically permissible maximum laden mass (kg) integer Footprint  Wheel base (mm) integer Footprint  Track width (mm) integer Engine capacity (cm3) integer Electric energy consumption (Wh/km) integer Emission reduction through innovative technologies (g/km) rounded to the nearest one decimal place